         Case 19-36743 Document 144 Filed in TXSB on 02/06/20 Page 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

In re:                                                CHAPTER 11

Marshall Broadcasting Group, Inc.,
                                                      CASE NO.: 19-36743
                       Debtor



 LIMITED OBJECTION AND RESERVATION OF RIGHTS OF FOX BROADCASTING

          COMPANY, LLC AND FOX NEWS NETWORK, L.L.C. TO SALE
                            PROCEDURES MOTION [DOC. 113]
         Fox Broadcasting Company, LLC and Fox News Network, L.L.C. (collectively,
“Fox”), hereby objects on a limited basis to the sale procedures motion [Doc. 113] (“Motion”)
filed by Marshall Broadcasting Group, Inc. (“Debtor”), as follows: 1

         Fox and Debtor are parties to three Amended and Restated Station Affiliation

Agreements (the “SAA”) for three affiliated stations, KLJB (Davenport), KMSS (Shreveport)

and KPEJ (Odessa), as well as parties to various ancillary and related agreements. Fox is

informed and believes that a valuable component of the proposed Sale – if not the most valuable

– is the potential assumption and assignment of the SAA to the Buyer. The SAA is also valuable

to Fox. The SAA requires Debtor to pay a recurring monthly affiliate fee (“Affiliate Fee”) which,

for January 2020 through December 2020, is $1,162,250.25 per month.

         The timeline proposed by the Debtor in the Motion does not provide Fox with reasonable

or sufficient notice to determine whether any supposedly Qualified Bidder or ultimate Buyer as

determined by the Debtor can provide adequate assurance to Fox of future performance, and

whether or not Fox should determine to object to the assumption and assignment of the SAA.

The timeline also seems too compressed for resolving the Cure Amount owed to Fox, which will



1
 Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the
Motion.



LIMITED OBJECTION TO SALE PROCEDURES MOTION                                                 Page 1
         Case 19-36743 Document 144 Filed in TXSB on 02/06/20 Page 2 of 4




likely be the largest Cure Amount of any anticipated assumed and assigned contract, and a

principal item of interest for every potential bidder.

        Fox is in the process of reconciling the amounts owed to it by Debtor on both a pre-

petition and post-petition basis, and has begun discussing these items with the Debtor. Fox

presumes that the Debtor is likewise performing a reconciliation on its end to accurately file its

initial Cure Notice by the February 28, 2020 proposed deadline set forth in the Motion.

        Based upon the above and the Motion, Fox requests that any order approving the Motion

modify the Proposed Sale timeline as below.

        First, Fox requests that the deadline for Debtor to provide Fox with a Cure Notice be

advanced from February 28, 2020 to February 21, 2020, so that the parties have additional time

to reconcile what they believe is owed and to resolve any differences.

        Second, Fox should be provided copies of all of the bids upon the earlier of their receipt

by the Debtor or by close of business on the Bid Deadline on March 12, 2020. This will provide

Fox with a similar amount of time as the Debtor to evaluate whether a Qualified Bidder is

acceptable to Fox and can be expected to perform.

        Third, Fox should be provided with service copies of all notifications to Qualified

Bidders sent out by the Debtor by the proposed March 16, 2020 deadline.

        Fourth, Fox should be entitled to attend and observe the Auction, if one is held.

        Fifth, Fox should be immediately notified by email and telephone upon the conclusion of

the Auction as to the winning bidder.

        Sixth, instead of having just one day after the Auction to file an objection, Fox should be

provided at least until Monday, March 23, 2020 to object to assumption and assignment of the

SAA, to the Cure Notice and any Cure Amount.

        Lastly, Fox presumes that Debtor is already aware of the identities of the most likely

Qualified Bidders in addition to Mission, which is already identified in the Motion. Fox

therefore requests that any order authorizing the Motion include language requiring the Debtor to

share such information with Fox as it becomes available, so that Fox can consider it on a




LIMITED OBJECTION TO SALE PROCEDURES MOTION                                                      Page 2
         Case 19-36743 Document 144 Filed in TXSB on 02/06/20 Page 3 of 4




deliberate and not rushed basis.

        Fox reserves all rights with respect to the Sale and its ability to object, including, without

limitation, pursuant to 11 U.S.C. §§ 365(b), (c) and (e)(2).



DATED: February 6, 2020                        Respectfully submitted,


                                               /s/ David A. Wender
                                               David A. Wender
                                               Texas State Bar No. 24081945
                                               ALSTON & BIRD LLP
                                               One Atlantic Center
                                               1201 West Peachtree Street
                                               Atlanta, GA 30309-3424
                                               Telephone: (404) 881-7000
                                               Facsimile: (404) 881-7777
                                               Email: david.wender@alston.com

                                               And

                                               Leib M. Lerner
                                               California State Bar No. 227323
                                               ALSTON & BIRD LLP
                                               333 South Hope Street, 16th Floor
                                               Los Angeles, California 90071-3004
                                               Telephone: (213) 576-1000
                                               Facsimile: (213) 576-1100
                                               Email: leib.lerner@alston.com
                                               Pro Hac Vice to be filed

                                               Attorneys for Fox Broadcasting Company, LLC and
                                               Fox News Network, L.L.C.




LIMITED OBJECTION TO SALE PROCEDURES MOTION                                                       Page 3
           Case 19-36743 Document 144 Filed in TXSB on 02/06/20 Page 4 of 4




                                   CERTIFICATE OF SERVICE

          I hereby certify that on the 6th day of February, 2020, a true and correct copy of the

foregoing LIMITED OBJECTION AND RESERVATION OF RIGHTS OF FOX

BROADCASTING COMPANY, LLC AND FOX NEWS NETWORK, L.L.C. TO SALE

PROCEDURES MOTION [DOC. 113] was served via CM/ECF to all parties authorized to

receive electronic notice in this case.




                                                     /s/ David A. Wender
                                                     David A. Wender




NOTICE OF APPEARANCE AND REQUEST FOR NOTICE                                                Page 1
 LEGAL02/39583018v1
